UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-K (Mark One) [X]ANNUAL REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year endedJune 30, 2013 []TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File number 0-15641 CALIFORNIA FIRST NATIONAL BANCORP (Exact name of registrant as specified in its charter) California 33-0964185 (State or other jurisdiction of Incorporation or organization) (I.R.S. Employer Identification No.) 28 Executive Park, Suite 300, Irvine, CA92614 (Address of principal executive offices) Registrant's telephone number, including area code:(949) 255-0500 Securities registered pursuant to Section 12(b) of the Act: Title of Each Class Name of Each Exchange on Which Registered Common Stock, $.01 par value
